Citation Nr: 0509674	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-31 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back injury.

2.  Entitlement to service connection for a left leg injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1946 until October 
1947.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.


FINDINGS OF FACT

1. Following a January 1995 rating decision denying a request 
to reopen a claim of entitlement to service connection for a 
low back injury, the appellant was notified of his appellate 
rights but did not file a notice of disagreement within one 
year of the rating decision.

2. The evidence added to the record since January 1995 does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus fails to raise a reasonable possibility of 
substantiating the claim.  

3.  The veteran does not have a left leg disability.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the January 1995 
rating decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
low back injury have not been met. 38 U.S.C.A. §§ 5108 and 
7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2004).

2.  The criteria for the establishment of service connection 
for a left leg disability are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act (VCAA) redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the appellant provide any evidence 
in his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).

A VA letter issued in September 2004 apprised the appellant 
of the information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  
As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, 
adequate VCAA notice was not provided to the veteran prior to 
the initial AOJ adjudication denying the claim.  Thus, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA and private post service treatment and 
examination.  Additionally, a transcript of the veteran's 
February 2005 videoconference hearing before the undersigned 
is of record.  

It is noted that the veteran, at his February 2005 hearing, 
stated his intent to submit additional treatment records from 
Muskogee Regional Hospital.  However, well over 30 days has 
elapsed since that hearing, and no additional evidence has 
been received.  As explained to the veteran in the September 
2004 notice, it is his responsibility to support his claim 
with additional evidence, particularly where the records in 
question are not in the custody of a federal agency.  
Moreover, it is noted that "[t]he duty to assist in the 
development and adjudication of a claim is not a one way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

Based on the foregoing, the Board finds that no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  

Analysis of the Claims

The veteran argues that he should be granted service 
connection for a low back injury.  He also contends that he 
sustained a left leg disorder, as a result of active military 
service.  Having reviewed the claims, the Board is of the 
opinion that the preponderance of the evidence is against the 
claims and the appeal will be denied.

The law as to service connection is relevant to both of the 
claims at issue - it  provides that such a determination is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).

As to the veteran's application to reopen his claim 
pertaining to a back disorder, the 
law provides that an application, formal or informal, which 
has been allowed or disallowed by the agency of original 
jurisdiction, becomes final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 C.F.R. § 3.160(d).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  A final and binding agency decision 
shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in 38 C.F.R. § 3.105.  
38 C.F.R. § 3.104(a).

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

An RO determination as to whether evidence is "new and 
material" for purposes of reopening is subject to de novo 
adjudication by the Board.  Barnett v. Brown, 83 F. 3d 1380, 
1383 (Fed. Cir. 1996).

For the purpose of establishing whether new and material 
evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard 
for finding new and material evidence has changed as a 
result.  38 C.F.R. § 3.156(a) (effective August 29, 2001).  

This change in the law is applicable only to claims filed 
after August 29, 2001, the effective date of the amendment.  
As the veteran's claim to reopen was received in October 
2002, the amended criteria are applicable to this case.

As amended, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).


New and material evidence- low back injury

The veteran initially raised a claim of entitlement to 
service connection for a low back injury in May 1951.  That 
claim was considered by the RO in a July 1951 rating 
decision.  The evidence at that time revealed an in-service 
injury to the spine, incurred when the veteran was helping to 
carry a can filled with meat.  He was hospitalized in October 
1946.  However, despite a record of subjective complaints, 
the evidence showed no objective findings of residual 
disability.  For that reason, his claim was denied.  The 
veteran did not appeal that determination and it became 
final.  38 U.S.C.A. § 7105.  

The RO next considered service connection for a back 
condition in January 1965.  At that time, the veteran's claim 
of entitlement to service connection for osteoarthritis was 
denied.  The veteran did not appeal that determination and it 
became final.  38 U.S.C.A. § 7105 (West 2002).  

In correspondence received by the RO in December 1994, the 
veteran sought to reopen his back claim.  The matter was 
considered by the RO in January 1995.
The evidence of record at that time included the veteran's 
service medical records VA treatment and examination reports 
dated from 1949 to 1970, and an August 1970 letter from 
private physician R. L. P.  Such records reflected treatment 
for back problems, and show that surgery was performed in 
1963 and 1964.  This evidence did not relate the veteran's 
back problems to service, however.

Following a review of the record, the RO in January 1995 
determined that new and material evidence had not been 
submitted.  As such, the veteran's request to reopen his 
service connection claim was denied. 

In October 2002, the veteran again sought service connection 
for a low back injury.  
In February 2003, the RO apparently found that new and 
material evidence had been submitted, and proceeded to 
consider the claim on the merits.  Entitlement to service 
connection for a low back injury was denied, as the RO 
concluded that no chronic disability had been shown.  

As noted above, it appears that the RO in February 2003 
reopened the veteran's claim, because the rating decision 
demonstrates analysis on the merits.  However, the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), 
aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO 
characterized the issue, the initial question before the 
Board is whether new and material evidence has been 
presented.  

The evidence added to the record subsequent to the last final 
prior denial in January 1995 included VA outpatient treatment 
reports dated in 2002 and private treatment reports dated 
from 1967 to 1968.  Additionally, an August 2003 letter 
written by 
J. H., D.O., has been associated with the claims folder.  
Finally, a transcript of the veteran's February 2005 
videoconference hearing before the undersigned has been added 
to the record since the last final RO determination.  

The evidence added to the record subsequent to the January 
1995 denial reveal complaints and treatment for back 
problems, to include surgery in 1963 and 1964.  Such records 
show post-service occupational injuries to the back in 1962 
and again in 1966.  The August 2003 letter from J. H., D.O., 
indicates a diagnosis of spinal stenosis.  Finally, the 
February 2005 hearing transcript expresses the veteran's 
belief that his current back disability relates to an 
incident in service in which he fell down a stairwell of a 
ship while carrying a large container of frozen meat.  

As noted, the requirements to reopen a claim under 38 C.F.R. 
§ 3.156(a) are twofold.  First, a submission of evidence must 
be found to be "new."  In the present case, the evidence 
submitted subsequent to the last final prior denial by the RO 
in January 1995, as described above, was not previously 
submitted to agency decision makers.  As such, the 
submissions subsequent to January 1995 are found to be new, 
as contemplated under 38 C.F.R. § 3.156(a), as effective 
August 29, 2001.

While new, the evidence submitted to the RO subsequent to the 
last prior final denial in January 1995 is not material.  
Indeed, the newly submitted evidence fails to support the 
veteran's contention that his current low back disability is 
causally related to service.  Presumed credible on its face, 
the evidence tends to detract from that contention, by 
revealing multiple back injuries incurred after separation 
from service.  As such, the new evidence does not relate to 
an unestablished fact necessary to substantiate the claim.   

Stated alternatively, the basis of the RO's refusal to reopen 
the claim in January 1995 was that there was a lack of 
competent medical evidence linking the veteran's current back 
disability to his documented injury in service.  Such 
evidence remains lacking in this case.  As the additional 
evidence does not address the issue of nexus, it is not 
"material" under 38 C.F.R. § 3.156(a).  Morton v. Principi, 
3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).  (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service).  

Because the Board is deciding the appeal on the basis that 
the veteran did not submit new and material evidence, the 
Board must therefore consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question, as well as an opportunity to 
submit such evidence and argument, and, if not, whether the 
claimant has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App 384, 394 (1993).  However, in reopening the claim, 
the RO afforded the claim more consideration than was due by 
law.  It cannot be found that the veteran was prejudiced as 
well, by the fact that he was apprised by letter dated in 
September 2004 that it was his responsibility to provide 
competent evidence of a nexus between the claimed disorder 
and military service - he has not done so, such as would be 
"new and material" within the meaning of the law.  

The Board has also considered the veteran's testimony and 
argument, provided at his February 2005 videoconference 
hearing, that his current back disability relates to a fall 
in service.  However, the veteran has not been shown to 
possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  As such, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, the Board has considered the veteran's argument that 
his current back disability may be of psychosomatic ideology.  
In so stating, he refers to a diagnosis of conversion 
reaction rendered during service in November 1946.  However, 
upon a detailed review of the claims file, the Board notes 
that such evidence was of record at the time of the last 
final rating decision in January 1995.  If the veteran 
believed that the possibility of somatic reaction as an 
etiology was inadequately addressed, he was entitled to 
initiate an appeal at that time.  As he failed to do so, he 
is thus bound to produce new and material evidence to reopen 
the claim.  There has been no new evidence submitted with 
regard to the psychosomatic elements of the veteran's back 
claim.  

In conclusion, for the reasons discussed above, the Board 
finds that new and material evidence has not been received to 
reopen the veteran's claim of entitlement to service 
connection for a low back injury.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).





Service connection- left leg injury

The service medical records are absent any complaints of, or 
treatment for, a left leg condition.  Following service, an 
October 1964 VA admission report indicated low back pain 
radiating down the left leg.  No definite neurological 
diagnosis was established.  A September 1967 treatment report 
from Muskogee General Hospital reveals left thigh pain and a 
limitation of straight leg raising.  He also had sluggish 
Achilles' reflexes, pain and a positive Lasegue's sign.  
McBride's test was also positive while seated.  

In July 1968, the veteran reported to Muskogee General 
Hospital with complaints of left leg pain.   VA examination 
in December 1970 left leg pain was noted.  Specifically, 
there was tenderness in the posterior left thigh and calf.  
Intervertebral disc syndrome was indicated.

VA outpatient treatment reports dated in 2002 fail to 
demonstrate any complaints or objective findings as to a left 
leg disability.

A private medical record dated in October 2002 revealed a 
complaint of an "odd feeling" in the left leg.  There was 
left leg edema, which was resolving.  
 
At his February 2005 videoconference hearing, the veteran 
stated that his left leg pain began shortly after his in-
service injury, when he fell down a stairwell.  He described 
shooting pain down his left leg.  

As noted, the veteran is seeking entitlement to service 
connection for a left leg disability.  As previously stated, 
a successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the evidence of record demonstrates some 
neurological findings pertaining to the left leg, along with 
edema.  However, there has been no formal diagnosis of a left 
leg disability.  

Considering the facts discussed above, an award of service 
connection is not appropriate.  It is well-settled that the 
law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability - the first prong of a 
successful claim of service connection.  In the absence of 
proof of a present disability, there is no valid claim 
presented.  See Brammer v. Derwinski,  3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  By 
"disability" is meant "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
[Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)]; see also Leopoldo v. Brown, 4 Vet. App. 216, 219 
(1993) (A "disability" is a disease, injury, or other 
physical or mental defect.").  

The Board further finds that, even if the evidence could be 
favorably construed such as to allow for a finding of current 
disability, a grant of service connection would still not be 
appropriate.  Indeed, the evidence fails to show any 
treatment or complaints pertaining to the left leg in 
service.  Moreover, the claims file lacks a competent opinion 
linking a current left leg disability to service.  While the 
evidence does appear to indicate that the veteran's left leg 
symptoms relate to intervertebral disc syndrome, it must be 
remembered that the veteran is not service connected for a 
back disability.  As such, secondary service connection is 
not a viable theory of entitlement.  

In conclusion, the evidence fails to demonstrate a currently 
diagnosed left leg disability.  Moreover, the veteran's left 
leg symptomatology have not been shown to relate to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

New and material evidence having not been received, the 
veteran's request to reopen a claim of entitlement to service 
connection for a low back injury is denied.

Entitlement to service connection for a left leg injury is 
denied.





	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


